EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.

Allowable Subject Matter

Claims 44-85 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 44 and 45, Iliopoulos et al. discloses a method for conducting structural health monitoring of a substrate, the substrate comprising the object to be monitored for structural health (as shown in Figs. 1-13), comprising: 
a) optically capturing a pattern of a substrate (10), wherein the substrate has a pattern applied thereon (as shown in Figs. 4-6), and wherein the pattern includes a pattern of random indicia and at least one or more codes (paragraphs [0065], [0147], [0155]); 
b) optically measuring the pattern to determine the condition of the substrate (as shown in Figs. 2 and 3, steps 24-45); 
c) providing one or more optically discernable captured image pattern of the substrate (paragraphs [0065], [0147], [0155]), 
d) wherein said pattern of the substrate includes one or more of the codes that are the same one or more codes provided in the captured image pattern of the substrate (paragraphs [0065], [0147], [0155])); 
e) wherein said pattern comprises indicia in addition to said one or more codes ((paragraphs [0065], [0147], [0155])and 
f) wherein optically measuring the pattern to determine the condition of the substrate includes aligning and carrying out a comparison of historical captures of the pattern to determine whether changes have taken place in the structure (as shown in Figs. 2 and 3, steps 24-45, see also paragraphs [0045], [0125]-[0126], [0131]); and 
g) wherein said substrate comprises the object to be tested (as shown in Figs. 4-6); and 
i) wherein said one or more codes along with said indicia are compared to the respective corresponding historical condition of said respective one or more codes and indicia to determine whether changes have taken place in the structure at the locations on the structure that correspond with the pattern locations (paragraphs [0027], [0045], [0065], [0125]-[0126], [0131] [0147], [0155] teaches determining full field displacement and strain).
	Holmes et al. discloses a non-destructive testing apparatus for inspecting structure of an airplane wherein three-dimensional (3-D) CAD data representing a 3-D model of the structure to be inspected is utilized. With a CAD model, it is possible to pull more data into location-specific inspections. CAD model data (i.e., also referred to herein as " structural data") may comprise information concerning one or more of the following structural features of the test object at or in the area containing the target position: physical dimensions, material characteristics, fastener locations, structural anomalies, an alteration or a repair to the test object etc. (paragraphs [0035]-[0039], see also Figs. 4-8).
Stephens, Jr. discloses printing an invisible identification pattern such as a barcode on the print medium which is invisible to the naked eye under normal ambient illumination and a scanner apparatus positioned for producing an image of the identification image for verification use. The ink includes a UV dye and an FR/IR dye. The UV dye when illuminated with UV light provides an image of the barcode which is invisible to the naked eye (Abstract).
	However, the combination of Iliopoulos et al., Holmes et al. and Stephens, Jr. does not explicitly teach wherein said code comprises at least one QR code defining a QR code area of the pattern on the substrate on which the QR code is located, and wherein structural health monitoring uses said at least one QR code to identify a structural health condition within the area of the structure that is within the QR code area, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Iliopoulos et al., Holmes et al. and Stephens, Jr to provide at least one QR code defining a QR code area of the pattern on the substrate on which the QR code is located, and wherein structural health monitoring uses said at least one QR code to identify a structural health condition within the area of the structure that is within the QR code area, see pages 9-11 of the remarks.
	Accordingly, the prior art fails to teach or fairly suggest a method for conducting structural health monitoring of a substrate, the substrate comprising the object to be monitored for structural health requiring “wherein said code comprises at least one QR code defining a QR code area of the pattern on the substrate on which the QR code is located, and wherein structural health monitoring uses said at least one QR code to identify a structural health condition within the area of the structure that is within the QR code area”, in the combination required by the claims.

Claims 46-85 are allowable by virtue of their dependency on claims 44 and 45.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Tyson, II [US 2020/0230899 A1]
	Dill et al. [US 2009/0195753 A1]
	Kaufman et al. [US 2015/0043011 A1]
	Grossnickle et al. [US 2014/0098936 A1]
	Golovashchenko [US 2018/0335296 A1]
	Vian et al. [US 2010/0235037 A1]
	Chevassus et al. [US 2015/0350617 A1]
	Georgeson et al. [US 2019/0310076 A1]
	Colin et al. [US 2016/0264262 A1]
	Tyson, II [US 2020/0340802 A1]
	Ihn et al. [US 2019/0265200 A1]
	Zalameda et al. [US 2017/0052150 A1]
	Obropta, JR. et al. [US 2017/0281009 A1]
	Bode et al. [US 2017/0210489 A1]
	Engel et al. [US 10,081,443 B2]
	Kerr et al. [US 10,226,944 B2]
	Kaufman et al. [US 7,372,558 B2]
	Szarski [US 10,497,110 B2]
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882